Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

West Seattle Tobacco Company LLC
d/b/a West Seattle Smoke Company,
Respondent.

Docket No. C-13-1141
FDA Docket No. FDA-2013-H-0935
Decision No. CR2981

Date: November 18, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, West Seattle Tobacco Company LLC d/b/a West
Seattle Smoke Company, that alleges facts and legal authority sufficient to justify
the imposition of a civil money penalty of $250. Respondent did not answer the
Complaint, nor did Respondent request an extension of time within which to file
an answer. Therefore, I enter a default judgment against Respondent and assess a
civil money penalty of $250.

CTP began this case by serving the Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent utilized a self-
service display to offer regulated tobacco products for sale, thereby violating the
Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its
implementing regulations, Cigarettes and Smokeless Tobacco, 21 C.F.R. Part 1140
(2012). CTP seeks a civil money penalty of $250.

On September 5, 2013, CTP served the Complaint on Respondent by United
Parcel Service (UPS), pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint
and accompanying cover letter, CTP explained that within 30 days Respondent
should pay the proposed penalty, file an answer, or request an extension of time
within which to file an answer. CTP warned Respondent that if it failed to take
one of these actions within 30 days, an Administrative Law Judge could, pursuant
to 21 C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it requested an extension. Pursuant to 21 C.F.R. § 17.11(a), 1am required to
“assume the facts alleged in the complaint to be true” and, if those facts establish
liability under the Act, issue a default judgment and impose a civil money penalty.
Accordingly, I must determine whether the allegations in the Complaint establish
violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns West Seattle Smoke Company, an establishment that
sells tobacco products and is located at 4748 California Avenue Southwest,
Seattle, Washington 98116. Complaint § 2.

¢ On October 24, 2012, an FDA-commissioned inspector observed a
violation of 21 C.F.R. Part 1140 at Respondent’s establishment. The
inspector observed a violation of 21 C.F.R. § 1140.16(c) due to
Respondent’s establishment utilizing “a self-service display in a non-
exempt facility. Complaint § 9.

e¢ On December 13, 2012, CTP issued a Warning Letter to Respondent
regarding the inspector’s observations from October 24, 2012. The letter
explained that the observations constituted a violation of a regulation found
at 21 C.F.R. § 1140.16(c), and that the named violation was not necessarily
intended to be an exhaustive list of all violations at the establishment. The
Warning Letter went on to state that if Respondent failed to correct the
violation, regulatory action by the FDA or a civil money penalty action
could occur and that Respondent is responsible for complying with the law.
Complaint § 9.

e The FDA did not receive a response to the Warning Letter. UPS records
reflect that on December 17, 2012, the letter was delivered and accepted by
“Amir.” Complaint § 10.

e During a subsequent inspection conducted on April 9, 2013, and May 1,
2013, FDA-commissioned inspectors documented additional violations of
21 C.F.R. § 1140.16(c) at Respondent’s establishment. “Specifically, the
establishment, which allows minors to enter when accompanied by an
adult, has a customer-accessible display containing ‘General’ smokeless
tobacco on the main sales floor.” Complaint 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if distributed or offered for sale in any state in violation of regulations
issued under section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R

§ 1140.1(b). The Secretary issued the regulations at 21 C.F.R. Part 1140 under
section 906(d) of the Act. 21 U.S.C. § 387(a); 21 U.S.C. § 387f(d)(1); 75 Fed.
Reg. 13,229 (Mar. 10, 2010). The regulations prohibit the sale of cigarettes to any
person younger than 18 years of age. 21 C.F.R. § 1140.14(a). The regulations
also require retailers to verify, by means of photo identification containing a
purchaser’s date of birth, that no cigarette purchaser is younger than 18 years of
age. 21 C.F.R. § 1140.14(b)(1). Finally, the regulations require retailers to sell
cigarettes exclusively in face-to-face exchanges, without the use of devices such as
self-service displays, 21 C.F.R. § 1140.16(c), except where the establishment does
not permit any person younger than 18 years of age to be present or enter at any
time, 21 C.F.R. § 1140.16(c)(2)(ii).

Taking the above alleged facts as true, Respondent had two violations of
regulations contained in 21 C.F.R. Part 1140 within a seven-month period.
Specifically, Respondent had a violation on October 24, 2012, and a second
violation during a two-part inspection conducted on April 9, 2013, and May 1,
2013. On October 24, 2012, Respondent violated the requirement that retailers
sell cigarettes or smokeless tobacco exclusively in face-to-face exchanges, without
the use of devices such as self-service displays, 21 C.F.R. § 1140.14(c); 21 C.F.R.
§ 1140.16(c), because Respondent’s establishment had a self-service display of
regulated tobacco products and permitted persons younger than 18 years of age to
enter with an adult, 21 C.F.R. § 1140.16(c)(2)(ii). Respondent’s actions on April
9, 2013, and May 1, 2013, were in violation of 21 C.F.R.

§ 1140.16(c), because the establishment utilized a display containing regulated
tobacco products that provided consumers direct access to smokeless tobacco
without restricting the facility to adults at all times. Therefore, Respondent has
committed violations of law for which a civil money penalty is merited.

The regulations require me to impose a civil money penalty in an amount that is
either the maximum provided for by law or the amount sought in the Complaint,
whichever is smaller. 21 C.F.R. § 17.11(a)(1)-(2). The regulations currently
allow a maximum penalty of $250 for a second violation within a seven-month
period, 21 C.F.R. § 17.2, and CTP has requested a fine of that amount. Therefore,
I find that a civil money penalty of $250 is warranted and so order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

